Citation Nr: 0700456	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic disorder of the lumbar spine.
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epididymitis.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1961 through March 
1962, with four years of active service prior to the April 
1961 induction.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and May 2004 rating 
decisions issued by the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
claims on appeal.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned Acting 
Veterans Law Judge in July 2006.  At that hearing, the 
veteran withdrew appeals for service connection for a hiatal 
hernia and for post-traumatic stress disorder.  The 
withdrawal of those issues from appeal is valid.  38 C.F.R. 
§ 20.204(a), (b) (2006).  The veteran also submitted 
additional evidence at that hearing, and waived Regional 
Office consideration of that evidence.  

The claims of entitlement to service connection for a lumbar 
spine disorder, epididymitis, migraine headaches, and the 
claim for TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An April 1970 rating decision, which denied a claim of 
entitlement to service connection for a back disorder on the 
basis that there was no post-service evidence of a back 
disorder, is final.  
 
2.  Evidence which establishes that the veteran currently has 
a diagnosed back disorder establishes a fact necessary to 
substantiate a claim for service connection for a back 
disorder which was missing at the time of the prior rating 
decision.   

3.  An April 1970 rating decision, which denied a claim of 
entitlement to service connection for epididymitis on the 
basis that there was no post-service evidence of 
epididymitis, is final.

4.  Evidence which establishes that the veteran has required 
post-service treatment for epididymitis establishes a fact 
necessary to substantiate a claim for service connection for 
that disorder which was missing at the time of the prior 
rating decision.   


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a chronic 
disorder of the lumbar spine.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.302(b) 
(2006).  
 
2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
epididymitis.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 20.302(b) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for a back disorder and for epididymitis.  The 
previous denial of those claims, in a rating decision issued 
in April 1970, became final 60 days after a statement of the 
case was issued in April 1971, when the veteran failed to 
submit a substantive appeal within the period allowed by the 
governing statute and regulations.  38 U.S.C. § 7105(d)(3); 
38 C.F.R. § 20.302(b) (to be timely, a substantive appeal, 
which consists of a properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or correspondence containing the 
necessary information, must be received by VA within 60 days 
from the date the SOC is mailed, or must be received within 
the remainder of the one-year period beginning on the date on 
which notice of the RO decision being appealed was mailed, 
whichever period ends later).

If service connection (including a claim for service 
connection for the cause of a veteran's death) has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

Duties to Notify and Assist

The determinations in this decision that new and material 
evidence has been received to reopen the service connection 
claims at issue are wholly favorable to the veteran.  
Therefore, further discussion of compliance with the VCAA as 
to this decision is not required. 

Law and regulations applicable to determine whether evidence 
is new and material

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Law and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.




1.  New and material evidence to reopen a claim of 
entitlement service connection for a chronic disability of a 
lumbar spine
 
The veteran's service medical records disclose that he sought 
treatment for complaints of low back pain several times in 
1959 through 1962.  No objective findings or abnormalities 
were identified and no diagnosis was assigned for the 
complaints of back pain.  

Following the veteran's discharge in March 1962, he submitted 
a claim for service connection for a back disorder in 
September 1969.  By a rating decision issued in April 1970, 
the RO denied the claim on the basis that the veteran's 
service separation examination and post-service VA 
examination, which was conducted in March 1970, disclosed no 
medical diagnosis of a back disorder.  Because there was no 
post-service evidence that the veteran had a back disorder, 
the RO denied the claim.

The veteran's current clinical records, including September 
2003 outpatient procedure records, disclose that the veteran 
has lumbar spine degenerative disc disease.  This evidence 
establishes a fact that is necessary for establishing service 
connection, that is, evidence of the disabling disorder for 
which service connection is sought, which was not established 
at the time of the prior rating decision.  Caluza, supra.  As 
such, this evidence establishes that the veteran meets one of 
the three criteria for establishing service connection, and 
improves the chance that the veteran may establish his claim.  
This evidence is new and material, and the criteria for 
reopening the claim are met.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  In this case, it 
is clear from the record that the veteran's post-service VA 
clinical records are incomplete.  The veteran has identified 
several additional possible sources of relevant records in 
his testimony before the Board, such as employment records 
from his employment with the US Postal Service, although 
other evidence from private physicians who treated him 
proximate to service is unavailable due to the deaths of 
those physicians.  
Since it is clear that there are additional records which 
have not been sought which might be relevant to the claim, 
development is not complete.  

2.  New and material evidence to reopen a claim of 
entitlement to service connection for epididymitis

The veteran's service medical records disclose that he sought 
treatment for testicular pain in February 1959.  A diagnosis 
of epididymitis was assigned.  The veteran was treated for 
gonorrhea in March 1959 and in 1961.  In March 1962, the 
veteran complained of frequent urination.  A diagnosis of 
pyelonephritis was assigned.  Medication was prescribed.  
Later that month, the veteran was seen for swelling of the 
left testicle.  The veteran's March 1962 separation 
examination noted that the veteran was treated for frequent 
urination in March 1962, and stated that he responded to 
treatment.  No diagnosis was noted in the separation 
examination, but the March 1962 treatment notes reflect that 
a diagnosis of epididymitis was assigned. 

On VA examination conducted in March 1970, prostatitis was 
noted.  However, the veteran sought service connection for 
epididymitis.  The examiner concluded that epididymitis was 
not present.  Because there was no post-service evidence that 
the veteran had epididymitis, the RO denied the claim.

The veteran's current clinical records, including May 2003 
private clinical records, disclose that the veteran was 
treated for epididymitis.  This evidence establishes a fact 
that is necessary for establishing service connection, that 
is, evidence of the disabling disorder for which service 
connection is sought, which was not established at the time 
of the prior rating decision.  Caluza, supra.  As such, this 
evidence improves the chance that the veteran may establish 
his claim.  This evidence is new and material, and the 
criteria for reopening the claim are met.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  As noted in the 
discussion above of the reopened claim for service connection 
for a low back disorder, it is clear from the record that the 
veteran's post-service VA clinical records are incomplete.  
The veteran has identified several additional possible 
sources of relevant records in his testimony before the 
Board, such as employment records from his employment with 
the US Postal Service.  

Since it is clear that there are additional records which 
have not been sought which might be relevant to the claim, 
development is not complete.  


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened; the appeal is granted to 
this extent only.

New and material evidence having been received to reopen a 
claim of entitlement to service connection for epididymitis, 
the claim is reopened; the appeal is granted to this extent 
only.  


REMAND

The veteran contends that he has suffered from low back pain 
chronically since service.  Additional attempts to obtain 
post-service clinical records and other evidence which might 
support the veteran's claim should be sought, and then the 
veteran should be afforded a VA examination to obtain an 
opinion regarding the etiology of his post-service back 
disability.

The veteran contends that the epididymitis for which he was 
treated after service is related to the epididymitis for 
which he was treated in service.  The veteran should be 
afforded a VA examination to obtain an opinion regarding the 
etiology of his post-service epididymitis.

The veteran contends that he had headaches in service and was 
treated for headaches post-service.  In the material the 
veteran submitted at his hearing before the Board in August 
2006, the veteran indicated that a physician identified as 
Dr. Norman has treated him for headaches in the last few 
years.  No records from Dr. Norman appear to be associated 
with the claims file.  The veteran should be asked to provide 
a complete address for Dr. Norman, and the records should be 
sought.  If a post-service diagnosis of headaches is 
confirmed, the veteran should e afforded a VA examination to 
determine the etiology and date of onset of his headaches.

The veteran's claim of entitlement to TDIU must be deferred 
until the claims for service connection for a lumbar spine 
disorder, for epididymitis, and for migraine headaches, have 
been adjudicated, as the outcome of those claims will affect 
the claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Although the veteran has previously 
been notified of the notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), and 
implementing regulations, including 38 
C.F.R § 3.159 (2006), issue this 
information again, including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and, 
(d) advise the appellant to submit any 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to determine an effective date and a 
disability rating if any claim for 
service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice described 
above must be issued prior to issuance of 
a supplemental statement of the case 
(SSOC).  

2.  Obtain the veteran's current VA 
clinical records from February 2004 to 
the present. 

3.  Afford the veteran an opportunity to 
submit alternative types of evidence as 
to the chronicity of back pain, 
epididymitis, and headaches post-service, 
including statements from co-workers and 
supervisors who may have observed 
relevant symptoms; employment records 
showing use of leave related to a claimed 
disorder; evidence of medications used 
for a claimed disorder, such as pharmacy 
records or records of payment for 
medications, records of purchases of back 
braces proximate to service, or other 
relevant evidence.  The veteran should be 
reminded that evidence proximate to 
service would be the most persuasive 
evidence.   

4.  Request the veteran to provide an 
address for Dr. Norman, so that records 
of Dr. Norman's treatment of the veteran 
for headaches may be obtained.  

The veteran should be afforded an 
opportunity to provide any evidence 
regarding "Dr. Royal," and those 
records should be requested, if the 
veteran is able to identify the town and 
state in which "Dr. Royal" practiced so 
that sufficient information to mail a 
request for records can be located.  The 
veteran should identify the physical 
therapist or physical therapy group that 
Dr. Royal referred the veteran to for 
therapy, and an attempt to obtain those 
records should be made.  

The veteran should be afforded another 
opportunity to identify the physician he 
sought treatment with after Dr. Royal's 
death.

Request that the veteran authorize 
release of his employment medical records 
with the US Postal Service (USPS), and 
any other USPS employment records, such 
as leave records, which might show 
whether he used leave for a claimed 
disorder.  

5.  Schedule the veteran for a VA medical 
examination of the lumbar spine.  The examiner 
should be provided with a copy of this Remand 
and the veteran's claims file(s).  The 
examiner should review the relevant documents 
in conjunction with the examination.  After 
conducting examination of the veteran and 
after receiving the report of any necessary 
diagnostic examination, the examiner should 
assign a diagnosis for each disorder of the 
veteran's low back.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not ( a 50 percent, or 
greater, likelihood) that the veteran has a 
current low back disorder that was either 
manifested during his active service, or was 
incurred or aggravated during or as a result 
of his active service.  

The examiner should provide a written summary 
of the relevant medical evidence reviewed, and 
a rationale for all opinions expressed.

6.  Schedule the veteran for a VA medical 
examination of the genitourinary system.  The 
examiner should be provided with a copy of 
this Remand and the veteran's claims file(s).  
The examiner should review the relevant 
documents in conjunction with the examination.  
After conducting examination of the veteran 
and after receiving the report of any 
necessary diagnostic tests, the examiner 
should assign a diagnosis for each current 
genitourinary disorder.  The examiner should 
state whether the veteran has chronic 
epididymitis or residuals thereof.  The 
examiner should then provide an opinion as to 
whether it is at least as likely as not (a 50 
percent, or greater, likelihood) that the 
veteran has a current genitourinary disorder 
that was either manifested during his active 
service, or was incurred or aggravated during 
or as a result of his active service.

The examiner should provide a written summary 
of the relevant medical evidence reviewed, and 
a rationale for all opinions expressed.

7.  Assuming that the veteran submits or 
identifies evidence that substantiates his 
allegation that he has been medically treated 
for headaches following his service, the 
veteran should be scheduled for a neurological 
or other examination as necessary to determine 
whether the veteran currently has headaches or 
a headache disorder.  The examiner should be 
provided with a copy of this Remand and the 
veteran's claims file(s).  The examiner should 
review the relevant documents in conjunction 
with the examination.  After conducting 
examination of the veteran and after receiving 
the report of any necessary diagnostic tests, 
the examiner should assign a diagnosis for the 
veteran's complaints of headaches.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent, or greater, likelihood) that the 
veteran has current headaches or a headache 
disorder that was either manifested during his 
active service, or was incurred or aggravated 
during or as a result of his active service.

The examiner should provide a written summary 
of the relevant medical evidence reviewed, and 
a rationale for all opinions expressed.

8.  After ensuring that all of the requested 
development has been completed in accordance 
with the directives of this REMAND, and after 
any additional development required, the 
issues on appeal should be readjudicated.  If 
any benefits sought on appeal remain denied, 
the veteran and his representative should be 
furnished a supplemental statement of the case 
and provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


